GREENE, Judge,
dissenting.
Because I disagree with the majority’s conclusion “the evidence presented at trial was sufficient to support defendants’ convictions for second-degree trespass,” I dissent.
As a general proposition, one is guilty of second-degree trespass if one remains on the premises of another after being asked to leave by an authorized person. See N.C.G.S. § 14-159.13(a) (2001). As the majority recognizes, if “the premises are open to the public, the occupants of those premises have the implied consent of the owner/lessee/possessor to be on the premises, and that consent can be revoked only upon some showing the occupants have committed acts sufficient to render the implied consent void.”4 Thus, people in a public area may only be asked to leave for some cause. 87 C.J.S. Trespass § 183, at 813 (2000). Accordingly, the burden is on the State *588in a second-degree trespass prosecution, to prove defendants performed acts rendering implied consent void and giving the occupants or an authorized person cause to ask them to leave.
In this case, defendants were asked to leave a public place during a time it was open to the public. Although they expressed a desire to visit with CP&L’s chief executive officer, whose office was located on a different floor in the building and not in a public place, they never made any attempt to enter that private office. Indeed, a “key card” was necessary to access that private space. As there is no evidence defendants had a “key card,” they had no ability to enter that area of the building. Furthermore, there is no evidence defendants caused any disruption in the lobby, either before or after they were asked to leave.5 Accordingly, there has been no showing defendants engaged in any act justifying their exclusion from the public space in the CP&L Building. Their stated intention to visit a place they could not in fact visit is not an act justifying their ouster. As the motions to dismiss should have been allowed by the trial court, the convictions must therefore be reversed.
I further disagree with the majority’s conclusion the improper ex parte communication by the prosecutor “in light of the overwhelming evidence in this case . . . constituted harmless error.” The evidence of defendants’ guilt was not “overwhelming” as the majority suggests. Instead, as discussed above, it was insufficient to even reach a jury. Accordingly, this constitutes grounds for granting defendants a new trial.
The majority also ignores other assignments of error asserted by defendants.6 This includes the trial court’s failure to allow defendants to make an offer of proof on the defense of necessity, thereby pre-*589eluding appellate review of the trial court’s grant of the State’s motion in limine as to any evidence relating to the necessity defense. Failure to allow an offer of proof to preserve testimony for appellate review constitutes reversible error. See State v. Silva, 304 N.C. 122, 134-36, 282 S.E.2d 449, 456-58 (1981). In this case, once the trial court determined defendants would not be allowed to pursue the necessity defense at trial, defendants attempted to preserve the evidence for appellate review. The refusal to allow an offer of proof constituted prejudicial and reversible error warranting a new trial.7

. The majority lists several examples of acts, which if proven by the State, would render implied consent void.


. In addition, the failure to allow an offer of proof also shows the ex “parte communication by the prosecutor was not harmless, as the document referenced defendants’ intended necessity defense and the trial court, at least in part, based its denial of an offer of proof on concerns defendants would attempt to “put on a show.”


. The majority relies on Maine v. Armen, 537 A.2d 1143 (Me. 1988) for the proposition as soon as defendants’ were informed they would be unable to meet with the C.E.O. of CP&L, they necessarily had no other legitimate purpose for being in the public lobby. In Armen, however, the defendant entered the lobby of Representative Snowe’s district office and prevented the office manager from performing any work while he was present. In this case, defendants did not enter CP&L’s actual office space. Further, in Armen, the only legitimate business the defendant could conduct was visiting Representative Snowe or her staff. In this case, the evidence showed the CP&L Building’s public lobby contained various businesses and restaurants and was available as a public walk through to access those businesses and restaurants.


. Along with the assignment of error relating to the trial court’s refusal to allow defendants to make an offer of proof, defendants also assert application of second-degree trespass violated their right of free speech under both the federal and North Carolina constitutions. As I would reverse the trial court’s denial of the motions to dismiss the charges, I would not reach the constitutional issue.